Citation Nr: 1203042	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-41 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder not otherwise specified, claimed as depression with anxiety attacks.  

3.  Entitlement to service connection for a respiratory disorder, also claimed as trouble breathing.

4.  Entitlement to service connection for chronic headaches.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In his September 2010 VA Form 9, Substantive Appeal the Veteran requested a video conference Board hearing.  He was informed in correspondence dated in September 2011 of a video conference Board hearing scheduled for a date in November 2011.  Subsequently, the Veteran and his representative withdrew the request for a Board hearing in correspondence received in November 2011.  As the Veteran has not requested that any hearing be rescheduled, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not include a current diagnosis of PTSD made in accordance with the provisions of the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 

2.  The preponderance of the evidence does not show that the Veteran's acquired psychiatric disorder other than PTSD, which has been diagnosed as depressive disorder not otherwise specified and generalized anxiety disorder with history of panic, is etiologically related to the Veteran's period of active service. 

3.  The evidence of record does not show that the Veteran currently has a respiratory disability.  

4.  The evidence of record does not show that the Veteran currently has a chronic headache disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 4.125 (2011).  

2.  An acquired psychiatric disorder other than PTSD, diagnosed as depressive disorder not otherwise specified and generalized anxiety disorder with history of panic, was not incurred in or aggravated by active service, nor may service incurrence of a psychosis be presumed, and was not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).   

3.  The criteria for entitlement to service connection for a respiratory disorder, also claimed as trouble breathing, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).  

4.  The criteria for entitlement to service connection for chronic headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (Court), have been satisfied by information provided to the Veteran in a letter from the RO dated in December 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)). 

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the December 2008 correspondence.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, notice requirements pertinent to the issues on appeal have been met.

The Board also notes that the Veteran's service treatment records are missing from the claims file, and presumably were destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  In an April 2009 memorandum, the RO documented its unsuccessful efforts to obtain the service treatment records, including the Veteran's completion of two forms to involve the National Archives in a search for relevant medical records.  The Board is mindful that, in a case such as this, where service treatment records are lost or unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that the Veteran's service treatment records are not available, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind. 

In his Substantive Appeal, the Veteran also complains that his claims were decided without considering all of his treatment records.  However, he fails to specify what other private or VA treatment records might be missing from the claims file and the approximate dates of such missing records, with the exception that early VA medical records would show that he was treated for headaches immediately following discharge.  As explained in more detail below, recent medical records associated with the claims file show no treatment or diagnosis of headaches.  Therefore, failure to locate VA medical records from 1952 or 1953, if such are still available, will not prejudice the Veteran in the adjudication of this claim.  Otherwise, absent the provision of necessary information by the Veteran in the development of his own claims, the Board cannot take any further measures to assist him in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting the "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Thus, the Board must base it decision on the evidence of record. 

The Board also notes that the Veteran has not been afforded a VA examination in connection with his claims for service connection for PTSD, for an acquired psychiatric disorder other than PTSD, for a respiratory disorder, and for chronic headaches.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that such an examination is not required for any claim now on appeal.  See 38 C.F.R. § 3.159(c)(4)(i).  Here, there is no evidence beyond the Veteran's own unsupported contentions that he has PTSD or chronic headaches, and there is no evidence of any depression or anxiety while in service or within a year of discharge.  Finally, the only evidence of any current respiratory disorder is a handwritten notation of chronic sinusitis on a behavioral health examination when the Veteran was admitted to a hospital in February 2007 as a psychiatric inpatient.  More recent medical records associated with the claims file omit any mention of a sinusitis disorder.  Moreover, there is no competent or credible lay or medical evidence indicating that any recent psychiatric or sinusitis symptoms are related to service.  The Board finds, therefore, that the available medical evidence is sufficient for an adequate determination.  

Moreover, there is no question that a depressive disorder is currently diagnosed, but for reasons that will be more fully discussed on the merits of the claim, there is no indication in the record of a causal connection between this diagnosis and the Veteran's period of service or any incident therein.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide this claim.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

In short, the Board finds that a VA examination is not warranted for these claims because the Veteran's lay evidence of a respiratory disorder and chronic headaches while in service, even though credible, are not manifested today with evidence of current disabilities, and there is no competent or credible lay or medical evidence that any current psychiatric disorder is related to service.  See 38 C.F.R. § 3.159(c)(4) (noting that VA does not have an affirmative duty to obtain an examination of a claimant or a medical opinion from Department healthcare facilities if the evidence of record contains adequate evidence to decide a claim); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, the Board finds that the duty to assist has been fulfilled regarding these claims as VA and private medical records relevant to these matters have been requested or obtained.  The available medical evidence is sufficient for an adequate determination of the issues on appeal.  Therefore, the Board finds that there has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Service Connection Claims - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including psychosis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

PTSD

The Veteran claims service connection for PTSD as a result of serving in a unit that produced camouflage smoke for air bases during his period of active duty.  Though the Veteran never completed a PTSD questionnaire about claimed inservice stressors which the RO had sent him, he claimed in his Notice of Disagreement received in December 2009 that breathing difficulties and headaches engendered by exposure to this smoke in service subsequently caused him great emotional distress, including PTSD and anxiety attacks due to depression.

Entitlement to service connection for PTSD requires, in addition to the requirements outlined above, medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Where, however, VA determines that the veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, the veteran's lay statements, by themselves, generally will be insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence corroborating the stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2011); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

However, regulations revised as of July 2010 no longer require the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  

Though the Veteran served during the period of the Korean War, his DD Form 214 does not reflect, and the Veteran does not claim, that he participated in combat against the enemy on the Korean peninsula.  His DD Form 214 does reflect that he was assigned to the 82nd Chemical Smoke Generating Company.  In his written submissions, the Veteran notes that he was variously assigned to Fort Bragg, in North Carolina, and to a base in England.  Therefore, there is no indication in the record, and the Veteran does not claim, that he was in combat with the enemy or feared hostile military or terrorist activity.  Thus, his claim for service connection for PTSD will need a verified in-service stressor.  

As noted above, the Veteran's service treatment records are unavailable and presumed missing in a fire at the NPRC in 1973.  Post-service VA and private medical records associated with the claims file fail to disclose any diagnosis of PTSD.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence weighs against the claim for service connection for PTSD.  Overall, the Board finds that the preponderance of the competent medical evidence of record does not indicate that the Veteran has a current DSM-IV diagnosis of PTSD to warrant service connection in this case.  There is no evidence of treatment for PTSD in this case and the available medical evidence demonstrates that no medical examiner has provided such a diagnosis.  The record is clear that the Veteran has never been diagnosed with PTSD.  Though his service treatment records are not available there is no suggestion in the record that the Veteran complained of or was treated for PTSD or for any psychiatric disorder during service and the evidence of record fails to show any diagnosis or manifestation of a psychotic disorder during the year following the Veteran's discharge from service.  The Board notes that the Veteran has not submitted current medical records or a current medical opinion showing treatment for or a diagnosis of PTSD.  

Simply put, in the absence of a present PTSD disability, a grant of service connection for PTSD is clearly not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting grant of service connection requires claimant have a current existing disability).  Thus, the Board does not reach the questions of whether there is credible supporting evidence that an in-service stressor claimed by the Veteran occurred and whether there is a medically established link between his current symptomatology and the stressor.  Accordingly, service connection for PTSD is denied on the basis of there being no current diagnosis.  

Depression

In addition to his claim for service connection for PTSD, the Veteran also seeks service connection for an acquired psychiatric disorder variously described as a depressive disorder or depression with anxiety attacks.  As noted above, service treatment records were apparently destroyed in a fire and are not associated with the claims file.  In any event, the Veteran has not asserted in his written submissions that he developed any psychiatric disorder during service, only that such a disorder is due to the emotional distress he suffered as a result of contracting a respiratory disorder and chronic headaches because of his smoke-making duties while in service.  

Private treatment records from the Indian Path Medical Center dated in February 2007 show that the Veteran was admitted for inpatient psychiatric care for 11 days after complaining of sudden dizziness, sweating at night, tingling with numbness, anxiety attacks, and decreased energy and motivation.  The report of a psychiatric evaluation, which was based in part on a full discussion with the Veteran's daughter, noted that the Veteran had never had a history of any psychiatric hospitalization or any psychiatric outpatient treatments.  While it was noted in one record that his past history was significant for depression and anxiety, a February 2007 biopsychosocial assessment reported that the Veteran said that for the past two weeks he had been depressed with anxiety and having panic attacks with recent suicidal thoughts which were apparently related to his grieving over the death of his wife two years before.  These private records also indicated that the Veteran began prescription medications for depression and anxiety in February 2007.  Discharge diagnoses were depressive disorder not otherwise specified and a generalized anxiety disorder with history of panic.  

VA treatment records dated from April 2008 to November 2008 and from May 2009 to November 2009 show that the Veteran was prescribed Venlafaxine daily for his depression.  A July 2009 VA medical record noted that the Veteran's depression appeared to be stable and that he denied any hopelessness or helplessness or feeling down and blue.  

Based upon the evidence of record, the Board finds that service connection for an acquired psychiatric disorder other than PTSD is not warranted in this case.  Although there are no service treatment records available, private records of his February 2007 hospitalization for inpatient treatment of depression and anxiety indicate that the Veteran was not seen or treated for any complaints of a psychological disorder while in service.  In addition, the Veteran was never treated for any psychological complaints for more than 50 years between the time of his discharge from active duty in September 1952 and the first indications in available medical records of a psychiatric evaluation in February 2007.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board also points out that the fact that the Veteran may have felt depressed in the years between service and a diagnosis in 2007 does not indicate that he suffered from a chronic and clinically defined psychiatric disorder in those intervening years.  

Moreover, the Veteran has not submitted any competent medical evidence that his diagnosed depression and generalized anxiety disorder are related to his military service, or that a psychiatric disorder is related to his claimed respiratory disorder or to his claimed chronic headaches.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  The only contention that a mental disorder is related to his period of active service comes from the Veteran's own assertions.  The Board finds that these assertions are not credible in view of the absence of any medical records showing a psychiatric disorder until more than 50 years after discharge from service.  In any case, further inconsistency in the Veteran's assertions are raised by the February 2007 biopsychosocial assessment, which reported that the Veteran's psychiatric symptoms were apparently related to his grieving over the death of his wife.  None of the February 2007 private inpatient treatment records or any subsequent VA records associated with the claims file relate the Veteran's depression and anxiety to any other factor.  In weighing credibility, VA may consider such factors as interest, bias, inconsistent statements, internal inconsistency, self-interest, and consistency with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Presumptive service connection also is not warranted for this claim because there is no evidence in the record that any psychosis developed within one year of the Veteran's separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also notes that secondary service connection is not warranted for depression or anxiety secondary to a respiratory disorder or chronic headaches as the Board has decided against a grant of service connection for either a respiratory disorder or chronic headaches in the decision herein (see below), and the Veteran may not be awarded secondary service connection based on a disorder that is not already service-connected.  See 38 C.F.R. § 3.310.  

In sum, there is no competent or credible lay or medical evidence of psychiatric symptoms until many years after service.  While the Veteran is competent to report symptomatology during service on in the interim, he does not have the requisite special medical knowledge necessary to render an opinion as to medical causation, or as to whether his feelings of depression and anxiety represented a clinical psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In essence, in this case there is no competent medical opinion of record, or credible lay evidence, etiologically relating the Veteran's current depression and anxiety disorders to his military service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Given the absence of competent evidence in support of the Veteran's claim, for the Board to conclude that the Veteran has a psychiatric disorder other than PTSD that was incurred as a result of his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Respiratory and Headache Disorders

The Veteran also seeks service connection for a respiratory disorder, also claimed as trouble breathing, and for chronic headaches.  In his Notice of Disagreement received in December 2009, the Veteran asserted that while stationed at Fort Bragg, North Carolina, and in England with the 82nd Smoke Chemical Generating Company his unit produced smoke as a camouflage for the air base.  He stated that smoke was made by burning a mixture of water, oil and other chemicals as a result of which he had trouble breathing and suffered headaches.  He also asserted that while stationed in England he was admitted to a hospital there for more than one week due to his breathing problems.  He also stated that he was treated at the local VA facility for headaches and breathing difficulties which had continued.  

As noted above, there are no service treatment records showing that the Veteran either complained of, or was treated for, breathing difficulties or chronic headaches during his period of active service.  

The Board's review of the claims file also discloses no diagnosis of any current respiratory or headache disorder in private or VA medical records associated with the claims file.  In addition, respiratory disorders and headaches are not listed as either current medical problems or part of the Veteran's past medical history.  Private medical records dated in February 2007 from the Indian Path Medical Center show that when the Veteran was admitted for depression, he denied respiratory problems, any wheezing, cough, history of asthma, TB or COPD, and that he had denied any headaches or migraines.  Examination of the respiratory system disclosed no shortness of breath.  

One behavioral health examination report from the Indian Path Medical Center in February 2007 noted that the Veteran had a normal nose and throat.  While chronic sinusitis also was noted on this one occasion in a handwritten comment, there is no mention of any other respiratory disorders or of headaches.  This one handwritten reference to chronic sinusitis on the report of a behavioral health examination does not provide evidence of any actual diagnosis of a respiratory disorder as it is never repeated elsewhere in any of the private or VA medical records of a later date which are associated with the claims file.  

The Board also notes that the February 2007 private medical records showed that the bilateral lungs were clear to auscultation.  VA treatment records dated in September 2008 and July 2009 also showed that the Veteran's lungs were clear to auscultation bilaterally without rales, rhonchi, wheezes or rubs.  

Based on the evidence of record, the Board finds that service connection for either a respiratory disorder or for chronic headaches is not warranted.  There is no medical evidence of record demonstrating that the Veteran currently has a diagnosed respiratory disorder or a chronic headache disorder.  The Board acknowledges that the Veteran has complained of breathing difficulties and headaches since his unit had to produce camouflage smoke in service in the early 1950s.  It may well be true, as he asserts in his September 2009 VA Form 9, that VA medical records from the 1950s, if still available, would show that the Veteran was treated for headaches immediately after discharge.  However, more recent medical records associated with the claims file show that he did not complain of chronic headaches to private and VA medical staff when seen for various complaints half a century later in 2007, 2008 and 2009.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As there is no evidence of current disabilities related to respiratory disorders and headaches, service connection is not warranted for these claims.

Therefore, the Veteran's claims for service connection for a respiratory disorder and for chronic headaches are denied.  

Conclusion

The Board has considered the assertions the Veteran has advanced on appeal in his written statements.  However, the Veteran cannot establish a service connection claim on the basis of his assertions alone.  While the Board does not doubt the sincerity of the Veteran's belief that he has PTSD, a respiratory disorder, and chronic headaches, all related to service, and an acquired psychiatric disorder other than PTSD either related to service or to a service-connected disability such as headaches or a respiratory disorder, these claims turn on medical matters--the diagnosis of disease and the relationship between a current disability and service.  Questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay person without the appropriate medical training or expertise, the Veteran simply is not competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the Veteran's assertions in this matter simply do not constitute persuasive evidence in support of his claims.  

For the foregoing reasons, the claims for service connection for an acquired psychiatric disorder, PTSD, a respiratory disorder, and chronic headaches, must be denied.  In arriving at the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD, diagnosed as a depressive disorder not otherwise specified and generalized anxiety disorder with history of panic, is denied.

Service connection for a respiratory disorder, also claimed as trouble breathing, is denied.

Service connection for chronic headaches is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


